Martin, J.,

delivered the opinion of the court.
The plaintiff is appellant from a judgment setting aside his opposition to the report of (he commissioners appointed under the act of 1832, for widening Notre Dame-street, on the following grounds:
1. That the damages allowed him are too small.
2. That the assessment ought to have been extended to property on Notre Dame-street, from Tchoupitoulas-street to the Levee.
The commissioners appointed under the act of 1832, for opening and widening streets, are made the sole judges of the cases in which improvements are of so general a nature, as to require payment of the expenses by the whole community or only by the owners of property in the immediate vicinity, who are especially benefited by the improvement.
The courts are open to any abuses of the commissioners, but the party aggrieved must administer proof of the injury he complains of.
3. That, no contribution ought to be charged to him, because the portion of his property left is diminished in value by the improvement.
4. That the widening of the street is a general benefit to the whole municipality, to which its funds ought to have contributed, under the section 8th of the above act.
The counsel of the appellants has confined his opposition in this court to the fourth ground. The section there referred to provides, “ That if the commissioners shall deem the improvements so to be made, not only a local improvement, but also tending to the salubrity, beauty, benefit, or improvement of the whole city ; it shall be the duty of said commissioners to assess any part of the assessment for said improvement, to the said mayor and city council, as they shall deem just and equitable.”
Our learned brother of the District Court has been of opinion, that although every local benefit is a general one, for the municipality is made up of various localities, still the general benefit contemplated by the 8th section must be of a more definite, distinct, and universal nature than the one claimed to be assessed on the municipality, by making the contemplated improvement. It is not sufficiently and generally useful or important, to make it the subject of a tax on the municipality, and the commissioners have done right in not so considering it.
The legislature has thought, fit to constitute the commissioners the sole judges of the cases in which the improvements are of so general a nature as to demand that the charges attending them should not be borne by the inhabitants in the vicinity of which they are made alone, but by the whole community, and be paid in whole or in part out of the coffers of the municipality. It is true the courts are open to those who may deem themselves aggrieved by the abuse of the powers of the commissioners; but suitors in such cases should not confine themselves to complaints, but administer proof of their having been really aggrieved. This does not appear to have been attempted in this case. Clamors have been heard, but no satisfactory evidence has been laid before *326the first judge,' and we have seen nothing that can justify 0Ul- interference.
It is, therefore, ordered, adiudged and decreed, that the ’ ’ 5 J & 3 judgment be affirmed, with costs.